 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 107 
In the House of Representatives, U. S.,

February 4, 2009
 
RESOLUTION 
 Providing for consideration of the Senate amendment to the bill (H.R. 2) to amend title XXI of the Social Security Act to extend and improve the Children's Health Insurance Program, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker’s table the bill (H.R. 2) to amend title XXI of the Social Security Act to extend and improve the Children’s Health Insurance Program, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order except those arising under clause 10 of rule XXI, a motion offered by the chair of the Committee on Energy and Commerce or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided among and controlled by the chair and ranking minority member of the Committee on Energy and Commerce and the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to adoption without intervening motion. 
 
Lorraine C. Miller,Clerk.
